10

11

12

13

14

15

16

17

18

19

20

21

22

23

 

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA
BOFI FEDERAL BANK, Case No.: 2:18-cv-0107l-APG-GWF
Plaintiff ORDER GRANTING PLAINTIFF’S
MOTION FOR ENTRY OF DEFAULT
v. JUDGMENT
WILL MULTI SERVICES, LLC and [ECF No. 13]
WlLLlAl\/I DUPUIS,
Defendants

 

 

 

Plaintiff Bofl F ederal Bank (“Bofl”) moves for entry of a default judgment ECF No. 13.
Having considered the motion and supporting Submissions, l grant the motion and find as follows:
1. On or about October 25, 2017 defendant Will l\/lulti Services, LLC (“Wl\/IS”) executed a
note in favor of Bofl in the principal amount of $97,300.00 (the “Note”). Contemporaneously
with execution of the Note, defendant William Dupuis (“Dupuis,” and together with WMS, the
“Defendants”) executed a personal guaranty of the obligation incurred by Wl\/IS (the “Guaranty”).
Subsequently, Bofl loaned WMS $97,300.00.

2. To induce Bofl into making the aforementioned loan, the Defendants intentionally made a
series of representations that were either materially false or subject to material omissions,
including the following:

a. Defendants were, at one time, an H&R Block Tax Services LLC (“H&R Block”)
franchisee and/or owners of an H&R Block franchise;

b. Defendants were aware that Bofl knew they were, at one time, an H&R Block
franchisee and/or owners of an H&R Block franchise;

c. In their October 25 , 2017 Note and Guaranty, Defendants specifically represented:
“[WMS] is a franchisee in good standing of [H&R Block] pursuant to a written
franchise agreement . . . , and shall remain so during all times that any amounts may

remain outstanding under any of the Loan Documents.”;

 

10

11

12

14

15

16

17

18

19

20

21

22

23

 

 

d. Defendants otherwise represented that they were still an H&R Block franchisee
and/or owners of an H&R Block Franchise at the time they signed the Note and
Guaranty;

e. Defendants intentionally failed to disclose that H&R Block had terminated
Defendants as an H&R Block franchisee and/or owners of an H&R Block franchise
months earlier, on or about June 1, 2017; and

3. The misrepresentations and omissions were intentionally made, and Defendants knew they
were false at the time they were made.

4. The Defendants obtained the loan from Bofl on the basis of being an H&R Block franchisee
and/or owners of an H&R Block franchise Bofl would not have provided the loan to the
Defendants had the misrepresentations and omissions not occurred.

5. On April 19, 2018, the Note became due and payable in full. The Defendants failed to
timely pay the amounts due on the Note and Guaranty.

6. Bofl commenced this case on June 14, 2018 by filing its complaint

7. Executed returns of service demonstrate that Dupuis was served on June 25, 2018 and
WMS was served on June 20, 2018.

8. On July 12, 2018, prospective counsel for the Defendants contacted Bofl’s counsel about
an extension of time to file an answer. However, that attorney subsequently informed Bofl’s
counsel that the Defendants decided against retaining that particular firm. No other contact was
made by the Defendants (or any attorney for the Defendants), and no answer or appearance was
filed by the Defendants.

9. Upon Bofl’s request, the Clerk of the Court entered the default of the Defendants on August
22, 2018.

10. Bofl is owed the following amounts by the Defendants:

Principal, lnterest, and Late Fees: $112,297.13
Attorney’s Fees and Costs: $ 27,908.68
Total: $140,205.81

 

10

11

12

14

15

16

17

18

19

20

21

22

 

 

11. Bof1 has established that it is entitled to judgment as to Count 1 of its Complaint, relating

to WMS’s Breach of Contract, because:

a.

b.

d.

The Note is a valid contract between Bof1 and WMS;

Bof1 complied with all of its obligations under the Note;

WMS’ failure and refusal to pay the amounts it owes under the Note constitutes a
breach; and,

Bof1 was damaged as a result of WMS’s breach.

12. Bof1 has established that it is entitled to judgment as to Count 11 of its Complaint, relating

to Dupuis’s Breach of Contract, because:

3.

b.

d.

The Guaranty is a valid contract between Bof1 and Dupuis;

Bof1 complied with all of its obligations under the Guaranty;

Dupuis’s failure and refusal to pay the amounts he owes under the Guaranty
constitutes a breach; and

Bof1 was damaged as a result of Dupuis’s breach.

13. Bof1 has established that it is entitled to judgment as to Count 111 of its Complaint, relating

to the Defendants’ Fraud and Fraudulent 1nducement, because:

El.

Defendants made a series of false representations, as discussed in paragraph 2
above;

Defendants knew their representations were false, or they had insufficient
knowledge to make those representations;

Defendants made the representations with the intention of inducing Bof1 to loan
them money;

Bof1 reasonably relied on the Defendants’ false representations and would not have
loaned the Defendants money had it known that the representations were false; and
Bof1 was damaged as a result of its reliance on the Defendants’ false

representations

 

10

11

12

14

15

16

17

18

19

20

21

22

23

 

 

14. The debt owed to Bof1 was procured by the Defendants’ fraud and through the Defendants’
fraudulent inducement of Bof1 to lend money to the Defendants.

15. As a result, Bof1 is entitled to judgment in the amount of $140,205.81, plus all interest that
continues to accrue, attorneys’ fees, costs, and expenses payable in accordance with the Note,
Guaranty, and applicable law.

11 IS THEREFORE ORDERED that Bof1’s motion for entry of default judgment (ECF No.
13) is GRANTED. Plaintiff Bof1 F ederal Bank is awarded $140,205.81 against defendants Will
Multi Services, LLC and William Dupuis, jointly and severally, on all counts. Bof1 is also entitled
to recover interest accruing after September 19, 2018, taxable costs, and attorneys’ fees as allowed
under the Note, Personal Guaranty, and applicable law.

The clerk of court is directed to enter judgment accordingly

DATED this 30th day of October, 2018.

 

ANDREW P. GORDON
UNITED STATES DISTRICT JUDGE

 

